DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 20190260370).


    PNG
    media_image1.png
    360
    436
    media_image1.png
    Greyscale


With respect to claim 2 figure 1 of Nakagawa (US 20190260370) discloses power device comprising: a first number of transistors (paragraph [0023]-[0024] disclose the power switch is composed of a number of cells) arranged as a power switch (1), with the transistors having control nodes connected in parallel to receive a common control signal to the first number of transistors; and a second number of sensor transistors (paragraph [0023]-[0024] disclose the sensor switch is composed of a number of cells) arranged to measure (2)  one or more parameters (current and current sense ratio) of the power switch, with the sensor transistors having sensor control nodes connected in parallel to receive a common sensor control signal (from 6) to the sensor transistors with the sensor control nodes separate from the control nodes (gate signal GS) of the transistors arranged as the power switch, the sensor transistors having a common transistor region (at Vcc input) that is shared with a transistor region of the transistors of the power switch, with a ratio of the first number to the second number being greater than ten (per paragraph [0024], the ratio of the number of cells of the main MOSFET 1 and the number of cells of the sense MOSFET 2 is a current sense ratio.  The paragraph further discloses the ratio is for example 1000:1).  
 	With respect to claim 3, figure 1 of Nakagawa (US 20190260370) discloses the power device of claim 2, wherein the one or more parameters include one or more of a voltage of the power switch, a current of the power switch (see paragraph [0024]), or a temperature of the power switch. (Here current of the power switch.) 
	With respect to claim 4, figure 1 of Nakagawa (US 20190260370) discloses the power device of claim 2, wherein the power device includes control circuitry (6) to control operation of the power switch (1) or the sensor transistor (2) to determine values of the one or more parameters, and to transmit digital signals representing the determined values (per [0026] “[b] y detecting the voltage Vsns on the measurement node 11, the value of the current flowing between the drain and the source of the sense MOSFET 2 is measured”).  
	With respect to claim 5, figure 1 of Nakagawa (US 20190260370) discloses the power device of claim 2, wherein the transistors arranged as the power switch (1) and the sensor transistors (2) include field effect transistors (MOSFET) and the common transistor region is a transistor drain for the transistors arranged as the power switch and the sensor transistors, with the sources of the transistors arranged as the power switch conductively coupled together (at Vcc) and the sources of the sensor transistors (at Vcc) conductively coupled together.  
	With respect to claim 6, figure 1 of Nakagawa (US 20190260370) discloses the power device of claim 5, wherein the transistors arranged as the power switch (1) and the sensor transistors (2) have substantially equal electrical properties.  (Per paragraph [0023], “[t]he sense MOSFET 2 has a structure similar to that of the main MOSFET 1.”)
	With respect to claim 18, figure 1 of Nakagawa (US 20190260370) produces a method of constructing a power device, the method comprising: forming an array of transistors (cells per [0023]-[0024]); arranging a first number of transistors of the array as a power switch (1), with the first number of transistors of the array arranged as a power switch having control nodes connected in parallel to receive a common control signal (at 7 ) to the first number of transistors; and arranging a second number of transistors of the array as sensor transistors to measure one or more parameters of the power switch (current), with the sensor transistors having sensor control nodes connected in parallel to receive a common sensor control signal (from 6) to the sensor transistors with the sensor control nodes separate from the control nodes (at 7) of the transistors arranged as the powerFiling Date: January 8, 2021 switch; forming the sensor transistors having a common transistor region that is shared with a transistor region of the transistors of the power switch, with a ratio of the first number to the second number being greater than ten (per paragraph [0024], the ratio of the number of cells of the main MOSFET 1 and the number of cells of the sense MOSFET 2 is a current sense ratio.  The paragraph further discloses the ratio is for example 1000:1).  .  
	With respect to claim 19, figure 1 of Nakagawa (US 20190260370) 19. (New) The method of claim 18, forming the transistors arranged as the power switch and the sensor transistors includes: forming the transistors arranged as the power switch and the sensor transistors as field effect transistors (MOSFET); forming the common transistor region as a transistor drain for the transistors arranged as the power switch and the sensor transistors; forming the sources of the transistors arranged as the power switch conductively coupled together (at Vcc); and forming the sources of the sensor transistors conductively coupled together(at Vcc).  

Claim(s) 2-7 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegaya et al. (US 20200211745).


    PNG
    media_image2.png
    394
    386
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    319
    382
    media_image3.png
    Greyscale

	With respect to claim 2 figure 1 of Ikegaya et al. discloses power device comprising: a first number of transistors (13, see fig. 5) arranged as a power switch (fig 4, 13), with the transistors having control nodes connected in parallel to receive a common control signal to the first number of transistors; and a second number of sensor transistors (23 and 25) arranged to measure one or more parameters (current) of the power switch, with the sensor transistors having sensor control nodes connected in parallel to receive a common sensor control signal (from 16) to the sensor transistors with the sensor control nodes separate from the control nodes (via 24 and 26) of the transistors arranged as the power switch, the sensor transistors having a common transistor region (at source) that is shared with a transistor region of the transistors of the power switch, with a ratio of the first number to the second number being greater than ten (per paragraph [0068], for example, the sense current value becomes ten times as large as in the case where the second switch element 26 is “OFF” and the first switch element 24 is “ON,” ).  
	With respect to claim 3 figure 1 of Ikegaya et al.  discloses the power device of claim 2, wherein the one or more parameters include one or more of a voltage of the power switch, a current of the power switch, or a temperature of the power switch. (Here current of the power switch.) 
Ikegaya et al.	discloses the power device of claim 2, wherein the power device includes control circuitry (15) to control operation of the power switch (13) or the sensor transistor (23 and 24) to determine values of the one or more parameters, and to transmit digital signals representing the determined values (per [0069] “the analog/digital converter 22 applies analog-digital conversion to the current including this increase. Accordingly, in order to obtain the main current value of the low-side current output transistor 13 from the sense current value read by the analog/digital converter 22 as in the first embodiment, reconversion is performed to correct the read sense current value by using the ratio of the current values of the sense transistors”).  
	With respect to claim 5 figure 1 of Ikegaya et al. discloses the power device of claim 2, wherein the transistors arranged as the power switch (13) and the sensor transistors (23 and 25) include field effect transistors (see [0039] and claim 4 MOSFET) and the common transistor region is a transistor drain for the transistors arranged as the power switch and the sensor transistors, with the sources of the transistors arranged as the power switch conductively coupled together (at S) and the sources of the sensor transistors (at S) conductively coupled together.  
	With respect to claim 6, figure 1 of Ikegaya et al. discloses the power device of claim 5, wherein the transistors arranged as the power switch (13) and the sensor transistors (23 and 25) have substantially equal electrical properties.  
	With respect to claim 7, figure 5 of Ikegaya et al. (US 20200211745) discloses the power device of claim 5, wherein the sources of the transistors arranged as the power switch and the sources of the sensor transistors are disposed on a top side of a substrate with the transistor drain disposed on a backside of the substrate vertically separated from the top side (see Fig. 5 and also [0054]).  
	With respect to claim 18, figure 1 of Ikegaya et al. produces a method of constructing a power device, the method comprising: forming an array of transistors (13, see fig. 5); arranging a first number of transistors of the array as a power switch (13), with the first number of transistors of the array (from 16 ) to the first number of transistors; and arranging a second number of transistors (23 and 25) of the array as sensor transistors to measure one or more parameters of the power switch (current), with the sensor transistors having sensor control nodes connected in parallel to receive a common sensor control signal (from 16) to the sensor transistors with the sensor control nodes separate from the control nodes (separated by 24 and 26) of the transistors arranged as the powerFiling Date: January 8, 2021 switch; forming the sensor transistors having a common transistor region that is shared with a transistor region of the transistors of the power switch, with a ratio of the first number to the second number being greater than ten (per paragraph [0068], for example, the sense current value becomes ten times as large as in the case where the second switch element 26 is “OFF” and the first switch element 24 is “ON,” ). 
	With respect to claim 19, figure 1 of Ikegaya et al. produces the method of claim 18, forming the transistors arranged as the power switch and the sensor transistors includes: forming the transistors arranged as the power switch and the sensor transistors as field effect transistors (MOSFET); forming the common transistor region as a transistor drain for the transistors arranged as the power switch and the sensor transistors; forming the sources of the transistors arranged as the power switch conductively coupled together (at S); and forming the sources of the sensor transistors conductively coupled together(at S).  
	With respect to claim 20, figure 5 of Ikegaya et al. (US 20200211745) discloses method of claim 19, wherein the method includes: forming the sources of the transistors arranged as the power switch and the sources of the sensor transistors disposed on a top side of a substrate; and forming the transistor drain disposed on a backside of the substrate vertically separated from the top side.  (see Fig. 5 and also [0054]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 11-12, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiew et al. US 7511527 in view of 	Mihara et al.

    PNG
    media_image4.png
    268
    466
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    288
    456
    media_image5.png
    Greyscale

	With respect to claim 2 figures 1-3 of Tiew et al. (US 7511527) discloses power device comprising: a first number of transistors arranged as a power switch (106), with the transistors having control nodes connected in parallel to receive a common control signal to the first number of transistors; and a second number of sensor transistors (109) arranged to measure one or more parameters (col. 2, lines 29-31) of the power switch, with the sensor transistors having sensor control nodes connected in parallel to receive a common sensor control signal  (from 302) to the sensor transistors with the sensor control nodes separate from the control nodes of the transistors arranged as the power switch (120 separated by 302), the sensor transistors having a common transistor region (128) that is shared with a transistor region of the transistors of the power switch,  but fails to disclose a specific ratio of the first number to the second number being greater than ten and multiple transistors for the power and sense switches. 



    PNG
    media_image6.png
    259
    265
    media_image6.png
    Greyscale

 	Mihara et al. discloses a similar circuit and teaches wherein each of the MOSFET components are formed in a semiconductor substrate which is formed with a plurality of cells each forming a vertical MOSFET element, a major part of said cells being arranged to form said main MOSFET component, and a minor part of said cells being arranged to form said monitor MOSFET component.  Mihara further teaches the possibility of allotting two or more cells to the MOSFET M2 and M1 being made of several thousand cells connected in parallel. 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching of multiple cells in the sense (M2) MOSFET and power(M1) MOSFET of Mihara in the circuit of Tiew for the purpose of protection of a power MOSFET against overcurrent or overheating. 
 	With respect to claim 3, the combination above produces the power device of claim 2, wherein the one or more parameters include one or more of a voltage of the power switch, a current (Here current detection) of the power switch, or a temperature of the power switch.  
 	With respect to claim 4, the combination above produces the power device of claim 2, wherein the power device includes control circuitry (102) to control operation of the power switch or the sensor 
	With respect to claim 5 figure 1 of the combination above produces the power device of claim 2, wherein the transistors arranged as the power switch (106) and the sensor transistors (109) include field effect transistors (MOSFET) and the common transistor region is a transistor drain for the transistors arranged as the power switch and the sensor transistors, with the sources of the transistors arranged as the power switch conductively coupled together (at 301) and the sources of the sensor transistors (at 301) conductively coupled together.  
	With respect to claim 6, the combination above produces the power device of claim 5, wherein the transistors arranged as the power switch (106) and the sensor transistors (109) have substantially equal electrical properties (col. 4 lines 24-27).  
	With respect to claim 8, the combination above produces the power switch and the sensor transistors are integrated in silicon technology (col. 1, lines 10-15 and col. 3, lines 50-53), silicon carbide technology, or gallium nitride technology.  
	With respect to claim 11, the combination above produces a method of operating a power switch (106), the method comprising: operating sensor transistors (109) with respect to transistors arranged as a power switch, with the sensor transistors having control nodes connected in parallel, separate (separated by 302) from the transistors arranged as a power switch, the sensor transistors having a common transistor region that is shared with a transistor region of the transistors of the power switch (128), with a ratio of the transistors arranged as the power switch to the sensor transistors being greater than ten; generating a control signal (from 302) to the control nodes of the sensor transistors; measuring a voltage between two transistor regions (the circuit tester 102 computes a scaling ratio based on the drain-source on resistances of the power transistor 106 and the sense transistor 109. The circuit tester 102 then measures the threshold current of the sense transistor 109 by detecting a voltage across a sense resistor, for example. ) of the sensor transistors in response to the control signal; and calculating, in control and calibration circuitry (102) , a junction temperature (figure 2, in process 210 and col. 7 lines 45-55)  of the sensor transistors from the measured voltage (threshold voltage).  
 	With respect to claim 12, the combination above produces the method of claim 11, wherein the transistors arranged as the power switch (106) and the sensor transistors (109) include field effect transistors and the common transistor region is a transistor drain (128) for the transistors arranged as the power switch and the sensor transistors, with the sources of the transistors arranged as the power switch conductively coupled together and the sources of the sensor transistors conductively coupled together (at 301).  
 	With respect to claim 15, the combination above produces the method of claim 11, wherein the method includes, with the transistors arranged as the power switch (106) being field effect transistors, outputting a digital signal from the control and calibration circuitry (102), the digital signal representing the calculated junction temperature or a value of a drain current of the transistors arranged as the power switch (col. 7; lines 45-57) .  
	With respect to claim 17, the combination above produces the method of claim 11, wherein the method includes generating, in the control and calibration circuitry (102), a current to the sensor transistors for calculating the junction temperature (col. 7; lines 45-57).  
	With respect to claim 18, , the combination above produces a method of constructing a power device, the method comprising: forming an array of transistors (from Mihara); arranging a first number of transistors of the array as a power switch (106), with the first number of transistors of the array arranged as a power switch having control nodes connected in parallel to receive a common control signal (from 120 ) to the first number of transistors; and arranging a second number of transistors (109) of the array as sensor transistors to measure one or more parameters of the power switch (current), with the sensor transistors having sensor control nodes connected in parallel to receive a common (from 302) to the sensor transistors with the sensor control nodes separate from the control nodes (separated by 302) of the transistors arranged as the powerFiling Date: January 8, 2021 switch; forming the sensor transistors having a common transistor region that is shared with a transistor region of the transistors of the power switch, with a ratio of the first number to the second number being greater than ten (2 to thousands per Mihara). 
	With respect to claim 19, the combination above produces the method of claim 18, forming the transistors arranged as the power switch and the sensor transistors includes: forming the transistors arranged as the power switch and the sensor transistors as field effect transistors (MOSFET); forming the common transistor region as a transistor drain for the transistors arranged as the power switch and the sensor transistors; forming the sources of the transistors arranged as the power switch conductively coupled together (at 301); and forming the sources of the sensor transistors conductively coupled together(at 301).  
	With respect to claim 21, the combination above produces the method of claim 18, wherein the method includes forming the transistors arranged as the power switch and the sensor transistors integrated in silicon technology (col. 1, lines 10-15 and col. 3, lines 50-53),, silicon carbide technology, or gallium nitride technology.

Allowable Subject Matter
Claims 9-10, 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 9, the prior art of record fails to suggest or disclose the power device of claim 5, wherein the power device includes control and calibration circuitry to calculate a junction 
  	Here, although the junction temperature is calculated the method of calculation wherein the junction calculation is calculated using a known value of an internal gate resistance of the sensor transistors at a specified temperature and a known temperature coefficient for material of the gates of the sensor transistors is not expressly disclosed.  
	With respect to claim 13, the prior art of record fails to suggest or disclose the method of claim 12, wherein the method includes calculating, in the control and calibration circuitry, the junction temperature of the sensor transistors using a known value of an internal gate resistance of the sensor transistors at a specified temperature and a known temperature coefficient for material of the gates of the sensor transistors.  
 	Here, although the junction temperature is calculated the method of calculation wherein the junction calculation is calculated using a known value of an internal gate resistance of the sensor transistors at a specified temperature and a known temperature coefficient for material of the gates of the sensor transistors is not expressly disclosed.  
	With respect to claim 16, the prior art of record fails to suggest or disclose the method of claim 11, wherein the method includes controlling, in the control and calibration circuitry, the on and off times of the sensor transistors to turn the sensor transistors on after turning on the transistors arranged as the power switch and to turn the sensor transistors off before turning off the transistors arranged as the power switch.  
 	Here, although off and on times of the sensor and power transistor are disclosed, the circuit works such that the power transistor is turned off before the sensor switch and the sensor transistor is turned on before the power switch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849  
                                                                                                                                                                                                      /THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849